         Case 1:20-cv-02627-JPO Document 24 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISIAM RAY FRIAR,
                               Plaintiff,
                                                                  20-CV-2627 (JPO)
                     -v-
                                                                       ORDER
 WYNDHAM VACATION RESORTS,
 INC. et al.,
                   Defendants.



J. PAUL OETKEN, District Judge:

       On June 21, 2020, Plaintiff Isiam Ray Friar, proceeding pro se, filed an ex parte motion

seeking a protective order from this Court. The proposed order would prohibit Defendants from

inquiring or otherwise seeking information about Plaintiff’s professional stage name or other

information about Plaintiff’s employment beyond that information disclosed by Plaintiff to

counsel for Defendant Wyndham Vacation Resorts, Inc. in a letter dated May 3, 2020.

       Defendants are directed to file a letter on or before June 30, 2020, indicating whether

they oppose entry of such an order and, if so, why.

       SO ORDERED.

Dated: June 23, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
